                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NOE-MARIE FILICE CLARATY,                       Case No. 18-cv-06861-JCS
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                   v.                                       DISMISS SECOND AMENDED
                                   9
                                                                                            COMPLAINT
                                  10        LINDA HALL-MILLS, et al.,
                                                                                            Re: Dkt. No. 31
                                                         Defendants.
                                  11

                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Noe-Marie Claraty, pro se, brings this action under 42 U.S.C. § 1983 and the

                                  14   Federal Tort Claims Act (“FTCA”) based on her temporary loss of custody of two minor children.

                                  15   Claraty names as Defendants Contra Costa County (the “County”) and Linda Hall-Mills, a social

                                  16   worker employed by the County. The Court previously granted Defendants’ motion to dismiss

                                  17   Claraty’s first amended complaint based on the statute of limitations, and Claraty filed a second

                                  18   amended complaint asserting equitable tolling. Defendants move once again to dismiss. The

                                  19   Court held a hearing on May 31, 2019. For the reasons discussed below, Defendants’ motion is

                                  20   GRANTED, and Claraty’s complaint is DISMISSED with prejudice. The Clerk shall enter

                                  21   judgment in favor of Defendants.1

                                  22   II.      BACKGROUND
                                  23            Claraty asserts a claim under § 1983 and a claim under the FTCA based on her temporary

                                  24   loss of custody of her young children, allegedly as a result of a purportedly false report prepared

                                  25   by Hall-Mills and other alleged efforts by Hall-Mills to deprive Claraty of custody. Claraty

                                  26   alleges that police officers removed her three-week-old child NBG from her care in June of 2015

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   based on Hall-Mills’s report, and that Claraty and the father of her second child, CMG, stipulated

                                   2   to the father assuming custody based on Hall-Mills’s threat that CMG would be placed in foster

                                   3   care if they did not do so. 2d Am. Compl. (“SAC,” dkt. 3) at 3–4. Claraty regained shared

                                   4   custody of CMG on March 7, 2016 and of NBG on September 1, 2016. Id. at 4. Claraty was

                                   5   diagnosed with post-traumatic stress disorder (“PTSD”) in May of 2018, and filed this action on

                                   6   November 13, 2018. Id. at 4–5.2

                                   7          In response to Defendants’ motion to dismiss her previous complaint, which alleged

                                   8   similar facts but asserted a claim only under § 1983, Claraty argued that her diagnosis with PTSD

                                   9   was the relevant point from which to measure the two-year statute of limitations for her claim.

                                  10   The Court held that the statute of limitations instead began at the time that Claraty lost custody,

                                  11   which was itself a cognizable injury, not when she became aware of further manifestations of

                                  12   harm, such as PTSD, arising from that original injury. Order Dismissing 1st Am. Compl. (dkt.
Northern District of California
 United States District Court




                                  13   29)3 at 4–6 (citing, e.g., Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir. 2001) (“[T]his court has

                                  14   repeatedly held that a ‘mere continuing impact from past violations is not actionable.’” (citation

                                  15   omitted)); Belinda K. v. County of Alameda, No. 10-CV-05797-LHK, 2011 WL 2690356, at *6

                                  16   (N.D. Cal. July 8, 2011) (“[C]ivil rights claims based on child removal accrue . . . when the child

                                  17   is removed from the parent.”)).4 Because “Claraty’s claim under § 1983 accrued when she lost

                                  18   custody of her children in 2015, more than two years before she brought this action,” the Court

                                  19   dismissed her complaint with leave to amend if Claraty could allege facts sufficient to toll the

                                  20

                                  21
                                       2
                                         Because most of the details of Claraty’s complaint are not relevant to the statute of limitations
                                       issue or the scope of the FTCA, only a brief summary of her allegations is included here. The
                                  22   brevity of this summary is not intended to reflect any view of the substance of Claraty’s
                                       allegations or to diminish the traumatic nature of her custody disputes.
                                       3
                                  23     Claraty v. Hall-Mills, No. 18-cv-06861-JCS, 2019 WL 1228237 (N.D. Cal. Mar. 15, 2019).
                                       Citations herein to the Court’s previous order refer to page numbers of the version filed in the
                                  24   Court’s ECF docket.
                                       4
                                         In a surreply—captioned as a motion to extend time to respond to Defendants’ motion—Claraty
                                  25   argues that Belinda K. is distinguishable in that there, “the social worker based the removal of the
                                       child based on facts of abuse that were reported by the child,” whereas here, Claraty has alleged
                                  26   that “the defendant Hall-Mills used non-factual material, misrepresentations, and the power of her
                                       office to coerce a disruption of due process, substantially after any potentially relevant facts had
                                  27   long since become obsolete.” Surreply (dkt. 36) at 2. Such a distinction might be relevant to the
                                       propriety of the underlying decision, but has no bearing on when the claim accrues. If anything, a
                                  28   more clearly wrongful act should more clearly put a plaintiff on notice of potential claims. The
                                       Court declines to reconsider its reliance on the rule of Belinda K.
                                                                                          2
                                   1   statute of limitations. Id. at 6.

                                   2           Claraty’s second amended complaint adds her claim under the FTCA and reasserts her

                                   3   argument that the statute of limitations, at least for the newly-added FTCA claim, should run from

                                   4   the date of her PTSD diagnosis. See SAC at 7–15. Claraty also asserts that the statute of

                                   5   limitations for her claim under § 1983 should be extended based on the doctrine of equitable

                                   6   tolling, because the requirements set by the family court for her to regain custody, among other

                                   7   responsibilities, were overwhelming, and she could not have filed a complaint before May of

                                   8   2017. Id. at 16–21.

                                   9           Defendants now move to dismiss the second amended complaint, arguing that Claraty

                                  10   cannot state a claim under the FTCA—which provides for claims against the United States—

                                  11   against a local government or its employee, and that Claraty is not entitled to equitable tolling or

                                  12   any other relief from the statute of limitations for her claim under § 1983. See generally Mot.
Northern District of California
 United States District Court




                                  13   (dkt. 31).

                                  14   III.    ANALYSIS
                                  15           A.    Legal Standard
                                  16           A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                  17   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                  18   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  19   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a plaintiff’s burden at the pleading stage

                                  20   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  21   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  22   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  23           In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and

                                  24   takes “all allegations of material fact as true and construe[s] them in the light most favorable to the

                                  25   non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                  26   Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that

                                  27   would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                  28   1990). A complaint “‘must contain either direct or inferential allegations respecting all the
                                                                                           3
                                   1   material elements necessary to sustain recovery under some viable legal theory.’” Bell Atl. Corp.

                                   2   v. Twombly, 550 U.S. 544, 562 (2007) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d

                                   3   1101, 1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

                                   4   recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                   5   (2009) (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal

                                   6   conclusion couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v.

                                   7   Allain, 478 U.S. 265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

                                   8   devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

                                   9   557) (alteration in original). Rather, the claim must be “‘plausible on its face,’” meaning that the

                                  10   plaintiff must plead sufficient factual allegations to “allow[] the court to draw the reasonable

                                  11   inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

                                  12   at 570).
Northern District of California
 United States District Court




                                  13          Where the complaint has been filed by a pro se plaintiff, as is the case here, courts must

                                  14   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.

                                  15   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted). “A district court should not dismiss a

                                  16   pro se complaint without leave to amend unless ‘it is absolutely clear that the deficiencies of the

                                  17   complaint could not be cured by amendment.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                  18   2012) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203−04 (9th Cir. 1988) (per curiam)).

                                  19   Further, when it dismisses the complaint of a pro se litigant with leave to amend, “‘the district

                                  20   court must provide the litigant with notice of the deficiencies in his complaint in order to ensure

                                  21   that the litigant uses the opportunity to amend effectively.’” Id. (quoting Ferdik v. Bonzelet, 963

                                  22   F.2d 1258, 1261 (9th Cir. 1992)). “‘Without the benefit of a statement of deficiencies, the pro se

                                  23   litigant will likely repeat previous errors.’” Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 624

                                  24   (9th Cir. 1988) (quoting Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)).

                                  25          B.    Claraty Cannot State a Claim Under the FTCA Against These Defendants
                                  26          Defendants argue in their motion that Claraty cannot state a claim against them under the

                                  27   FTCA because that statute allows suits against the United States, not local governments or their

                                  28   employees. Claraty does not address this issue in her opposition brief. “The FTCA is the
                                                                                          4
                                   1   exclusive remedy for tortious conduct by the United States, and it only allows claims against the

                                   2   United States.” FDIC v. Craft, 157 F.3d 697, 706 (9th Cir. 1998) (emphasis added). Claraty’s

                                   3   claim under the FTCA is therefore DISMISSED with prejudice.

                                   4          C.    Claraty’s § 1983 Claim Is Barred by the Statute of Limitations
                                   5          As a starting point, the Court declines to revisit its previous holding that the two-year

                                   6   statute of limitations for Claraty’s § 1983 claim runs from the date that she lost custody of her

                                   7   children, not from the date that she was diagnosed with PTSD. See Order Dismissing 1st Am.

                                   8   Compl. at 5–6 (citing authority, including cases considering similar claims and arguments).

                                   9   Claraty lost custody of both of her children, and in fact also regained custody, more than two years

                                  10   before she filed this action in November of 2018. Claraty argued in a filing after the hearing that

                                  11   the court should not endorse a rule “that any citizen who has an unpleasant experience with the

                                  12   state should immediately file a lawsuit on the chance that an injury may occur.” Reply re Request
Northern District of California
 United States District Court




                                  13   to Rehear (dkt. 41) at 3. Here, however, an injury did occur at the time of the state action in

                                  14   question—Claraty lost custody of her children. The Court therefore turns to the question of

                                  15   equitable tolling.

                                  16          Because § 1983 borrows state statute of limitations, state tolling doctrines also apply to

                                  17   such claims. See Jones v. Blanas, 393 F.3d 918, 928 (9th Cir. 2004). Neither Defendants’ motion

                                  18   nor Claraty’s opposition brief addresses California’s test for equitable tolling. See Mot. at 5–7

                                  19   (citing cases applying federal law); Opp’n at 5–7 (same). Defendants briefly address the

                                  20   California standard for the first time in their reply. See Reply at 2–3.5

                                  21          Under California law, the doctrine of equitable tolling “is ‘designed to prevent unjust and

                                  22   technical forfeitures of the right to a trial on the merits when the purpose of the statute of

                                  23   limitations—timely notice to the defendant of the plaintiff's claims—has been satisfied.’”

                                  24   McDonald v. Antelope Valley Cmty. Coll. Dist., 45 Cal. 4th 88, 99 (2008) (quoting Appalachian

                                  25

                                  26   5
                                        The Court’s decision to grant the present motion should not be construed as condoning
                                  27   Defendants’ failure to address the controlling legal test until their reply. Despite that error by
                                       Defendants, however, Claraty has now had ample opportunity at the hearing and in her post-
                                  28   hearing filings to address whether she could satisfy the California standard for equitable tolling.
                                       There is no indication that she could do so.
                                                                                         5
                                   1   Ins. Co. v. McDonnell Douglas Corp., 214 Cal. App. 3d 1, 38 (1989)). “[A] plaintiff must meet

                                   2   three conditions to equitably toll a statute of limitations: ‘(1) defendant must have had timely

                                   3   notice of the claim; (2) defendant must not be prejudiced by being required to defend the

                                   4   otherwise barred claim; and (3) plaintiff’s conduct must have been reasonable and in good faith.’”

                                   5   Fink v. Shedler, 192 F.3d 911, 916 (9th Cir. 1999) (quoting Bacon v. City of Los Angeles, 843

                                   6   F.2d 372, 374 (9th Cir. 1988)) (applying California law). The doctrine often applies “[w]hen an

                                   7   injured person has several legal remedies and, reasonably and in good faith, pursues one.”

                                   8   McDonald, 45 Cal. 4th at 100 (alteration in original; citations and internal quotation marks

                                   9   omitted). Here, Claraty has not shown that she meets the first required element: placing

                                  10   Defendants on notice of her claim within the limitations period. The Court raised this issue at the

                                  11   hearing, and Claraty did not identify any facts she could allege in an amended complaint to

                                  12   indicate that she placed Defendants on notice of her claim.6
Northern District of California
 United States District Court




                                  13          After the hearing, Claraty filed a “request to re-hear arguments,” indicating that she did not

                                  14   understand that a hearing on Defendants’ motion, rather than a case management conference,

                                  15   would occur on the date of the hearing. See generally Request to Rehear (dkt. 39). Nothing in

                                  16   Claraty’s request to rehear the motion, nor in the reply that she filed after Defendants opposed that

                                  17   request (dkt. 41), indicates that Claraty could cure the defects in her complaint if granted leave to

                                  18   amend or leave to reargue the motion. Claraty appears to have been confused by the Clerk’s

                                  19   Notice (dkt. 34) indicating that a case management conference originally set for May 17, 2019 was

                                  20   continued to coincide with the hearing on Defendant’s motion on May 31, 2019. See Request to

                                  21   Rehear Ex. A. Her reply argues that she “did not understand that the nature of the hearing could

                                  22   change at such short notice.” Reply re Request to Rehear at 2. But no change occurred—

                                  23   Defendants’ motion was noticed for a hearing on May 31, 2019 when it was originally filed, see

                                  24   Mot. at 1, and no action by the Court altered that hearing date. Neither Claraty’s request to rehear

                                  25

                                  26   6
                                         The Court is sympathetic to the argument that Claraty may not have been able to file this action
                                  27   while suffering from undiagnosed PTSD, but while Claraty may not have been capable of formally
                                       pursuing a civil action at that time, she has not alleged facts—nor indicated that she could amend
                                  28   to allege facts—to show that she could not at least informally have placed Defendants on notice of
                                       her contentions within the limitations period.
                                                                                           6
                                   1   argument nor her reply includes any argument that, if presented at a rehearing, would alter the

                                   2   Court’s conclusion that the statute of limitations bars Claraty’s claims. The Court further notes

                                   3   that litigants are not entitled to oral argument. See Civ. L.R. 7-1(b).

                                   4          Even if Claraty could allege that she placed Defendants on notice of her claims during the

                                   5   limitations period, she has not shown that she could not have filed this action for an additional

                                   6   seventeen months after May of 2017, when, by her own allegations, the barriers to pursuing her

                                   7   claim subsided. Such delay tends to suggest that Claraty could not satisfy the third element of

                                   8   California’s test for equitable tolling, which looks to the reasonableness of the plaintiff’s conduct.

                                   9   Claraty indicated at the hearing that much of the delay in filing this action was due to the time it

                                  10   took to obtain a diagnosis of PTSD, but as discussed above, in the Court’s previous order, and in

                                  11   Belinda K., the statute of limitations for Claraty’s claim arising from the loss of custody of her

                                  12   children does not depend on the manifestation of a subsequent or more severe injury.
Northern District of California
 United States District Court




                                  13          Because Claraty has not alleged that she placed Defendants on notice of her claim during

                                  14   the limitations period, whether by pursuing some other legal remedy or in some other way, she is

                                  15   not entitled to equitable tolling under California law, and her § 1983 claim must be dismissed for

                                  16   failure to comply with the two-year statute of limitations.7

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21

                                  22   7
                                         Claraty’s claim would fare no better if federal law governed the statute of limitations. The Ninth
                                  23   Circuit has held, in the context of a claim under the Anti-Terrorism and Effective Death Penalty
                                       Act (“AEDPA”), that precedent regarding equitable tolling “requires a petitioner to show diligence
                                  24   through the time of filing, even after the extraordinary circumstances have ended.” Luna v.
                                       Kernan, 784 F.3d 640, 651–52 (9th Cir. 2015) (citing Spitsyn v. Moore, 345 F.3d 796 (9th Cir.
                                  25   2003)); see also Okafor v. United States, 846 F.3d 337, 340 (9th Cir. 2017) (citing a different
                                       aspect of Luna’s equitable tolling analysis in a non-AEDPA case, indicating that the framework
                                  26   applied in Luna was not specific to that statute). While the Luna decision called into question the
                                       wisdom of such a rule, it concluded that the rule remains binding. Luna, 784 F.3d at 652. This
                                  27   Court is not free to deviate from Ninth Circuit precedent. Accordingly, even if, as Claraty alleges,
                                       she was unable to devote time to preparing a complaint before May of 2017, see SAC at 21, her
                                  28   complaint does not allege diligence in preparing a complaint during the intervening period of
                                       around seventeen months before she filed this action.
                                                                                          7
                                   1   IV.    CONCLUSION

                                   2          For the reasons discussed above, Defendants’ motion is GRANTED, and this case is

                                   3   DISMISSED with prejudice. Claraty’s request to rehear argument on the motion is DENIED.

                                   4   The Clerk is instructed to enter judgment in favor of Defendants and to close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 2, 2020

                                   7                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   8                                                   Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
